DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must clearly show every feature of the invention specified in the claims.  Therefore, the ratchet surface and pawl guides must be shown/labeled in Figs. 1B-C or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claims 6, 9, 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
These claims are indefinite because they describe a relationship between the cable and various other components (the pulleys and cable routing manifolds) that directly contradicts the preceding claims. For example, claims 1, 3, and 4 describe the cable as being in contact with a pawl and a pair of guides as part of the safety locking mechanism. Since only one cable is involved in the safety locking mechanism (as shown below), this is understood to be the cable that the limitation is focused on.

    PNG
    media_image1.png
    385
    557
    media_image1.png
    Greyscale

	As can be seen, this cable is not routed along any of the pulleys, since it does not directly touch any of the pulleys (therefore it contradicts claims 6 and 15). Furthermore, this cable only routes through one of the cable manifolds, the bottom one as seen in Fig. 1B (therefore it contradicts claims 9 and 17, which require the cable to 

    PNG
    media_image2.png
    454
    321
    media_image2.png
    Greyscale

The claim language and the drawings should be updated to reflect these different cables. For example, the cable used in the pawl and ratchet locking mechanism could be referred to as “a locking cable” or “a pawl cable”, while the remaining cables can be referred to as “transmission cables” or “articulation cables” in order to differentiate between their separate functions and placements. Please note that Figs. 1B-1C and the specification should also be updated to reflect these changes, in that designation ‘8’ can continue to refer to the locking/pawl cable but a new designation for the articulation cables should be added. While only claims 6, 9, 15, and 17 are rejected for indefiniteness, please note that each claim containing a reference to “a/the cable” should be reviewed/amended as needed to ensure maximum clarity regarding the scope and functionality of the claims.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
The subject matter of the independent claims 1, 11, and 20 filed on 9/20/2019 could either not be found or was not suggested in the prior art of record.
With respect to claim 1, the prior art does not disclose or render obvious at the effective filing date of the invention: the feature of wherein the joint comprises an elastic antagonist biased in opposition to tension from the cable to allow bidirectional actuation of the joint, in combination with the other limitations of the independent claim.
	The closest prior art is Hunter et al. (Patent No. US 10,624,708 B2) which discloses a surgical robot (P (11): “The present disclosure is related to robotic surgery systems and, more particularly, to methods and systems of maintaining proper drive cable tension in cable driven motion systems used in robotic surgery”) comprising: a cable driver (108 in Fig. 1) comprising at least one drive motor configured for tensioning a cable (P (23): "The drive cables are operably coupled to various actuation mechanisms housed within the drive housing 108 and extend within the lumen of the shaft 102 to the wrist 106 where they are operably engaged with the end effector 104"); and an articulated surgical tool (100) coupled to the cable driver (108) by the cable (P (23): "The drive cables are operably coupled to various actuation mechanisms housed within the drive housing 108 and extend within the lumen of the shaft 102 to the wrist 106 where they are operably engaged with the end effector 104"), the articulated surgical tool (100) comprising: at least first and second articulated links (104 and distal portion of 102 in Fig. 3); a joint (106) coupling the first and second articulated links (104 and distal portion of 102), wherein the cable (302a-d) passes through the joint (106). Hunter et al. also discloses a safety lock (622 in Fig. 6, P (77): “For example, suitable locking mechanisms 622 include, but are not limited to… a pawl and detent system, a gear and detent system, a ratchet and pawl system, and any combination thereof”) configured to lock the joint from allowing articulation (P (76): “the locking mechanism 622 prevents the central body 608 from rotating in the second angular direction B”). 
	There are also elastic antagonists (620 in Fig. 6) meant to bias the cables (302a-d), but because this entire cable tensioning mechanism (600) is located within the main shaft (400/600 are comparable to 310 in Fig. 3) and not the joint, Hunter et al. fails to disclose wherein the joint comprises the elastic antagonist.
	Furthermore, the prior art of record, such as Donhowe (PGPub US 2012/0209253 A1) does not suggest any motivation to modify the Hunter et al. disclosure to arrive at these features. Donhowe teaches springs (770a-b in Fig. 7) at joints (730), but these springs (770a-b) are not biased in opposition to tension from the cables (735) and are only used to provide resistance to bending at those joints, not to allow bidirectional actuation. Therefore, it would not be obvious to combine Hunter et al. and Donhowe to arrive at this limitation.
With respect to claim 11, the prior art does not disclose or render obvious at the effective filing date of the invention: the feature of wherein the joint comprises an elastic antagonist biased in opposition to tension from the cable to allow bidirectional actuation of the joint, in combination with the other limitations of the independent claim.
	Hunter et al. discloses each of the limitations as shown above. Hunter et al. further discloses a method comprising: driving at least one drive motor of a cable driver (108 in Fig. 1, P (23): "The drive cables are operably coupled to various actuation mechanisms housed within the drive housing 108 and extend within the lumen of the shaft 102 to the wrist 106 where they are operably engaged with the end effector 104"), thereby tensioning a cable (302a-d in Fig. 3) coupled to an articulated surgical tool (100), wherein the articulated surgical tool (100) comprises at least first and second articulated links (104 and distal portion of 102) and a joint (106) coupling the first and second articulated links (104 and distal portion of 102), wherein the cable (302a-d) passes through the joint (106) and wherein tensioning the cable (302a-d) causes the first articulated link (104) to rotate about the joint (106) in a first rotational direction (col. 5, lines 50-52: “Actuation of the drive cables 302a-d causes relative or tandem movement of the first and second jaws 110, 112 at their respective joints”).
	There are also elastic antagonists (620 in Fig. 6) meant to bias the cables (302a-d), but because this entire cable tensioning mechanism (600) is located within the main shaft (400/600 are comparable to 310 in Fig. 3) and not the joint, Hunter et al. fails to disclose wherein the joint comprises the elastic antagonist.
	Furthermore, the prior art of record, such as Donhowe (PGPub US 2012/0209253 A1) does not suggest any motivation to modify the Hunter et al. disclosure to arrive at these features. Donhowe teaches springs (770a-b in Fig. 7) at joints (730), but these springs (770a-b) are not biased in opposition to tension from the cables (735) and are only used to provide resistance to bending at those joints, not to allow bidirectional actuation. Therefore, it would not be obvious to combine Hunter et al. and Donhowe to arrive at this limitation.
With respect to claim 20, the prior art does not disclose or render obvious at the effective filing date of the invention: the feature of wherein the joint comprises an elastic antagonist biased in opposition to tension from the cable to allow bidirectional actuation of the joint, in combination with the other limitations of the independent claim.
	Hunter et al. discloses each of the limitations as shown above, which encompass each of the limitations of claim 20 with the exception of wherein the joint comprises an elastic antagonist biased in opposition to tension from the cable to allow bidirectional actuation of the joint. For the reasons stated above, Donhowe further fails to disclose this limitation, and it would not be obvious to combine the two references to arrive at this limitation.
Claims 6, 9, 15, and 17 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The amendment to these claims (and any other claim that mentions the cable in a limitation) must clarify the functional/structural differences between the locking/pawl cable and the articulation cables in order to overcome these rejections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771        

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771